Citation Nr: 9918068	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-15 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for residuals of a right 
wrist fracture (major) currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1941 to 
October 1945.  The veteran was honorably discharged. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO.  

2. The residuals of the right wrist fracture are 
characterized by degenerative arthritis, some limitation 
of motion, and pain.  


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for residuals of a right wrist fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5003, 5010 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Drosky v. Brown, 10 Vet. App. 251, 245 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631- 32 (1992)).  
The Board is satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
veteran's right wrist disability.  Accordingly, the Board has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence on file is inadequate 
for rating purposes.  38 C.F.R. §§ 4.1, 4.2 (1998).  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Therefore, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco, at 58.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. § 4.1 (1998).  When there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  When after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability; such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. §§ 
3.102, 4.3 (1998).
 
 Entitlement to service connection for fracture of the right 
hamate bone and dislocation of the fifth right metacarpal 
bone, hereinafter residuals of a right wrist fracture, was 
granted by a December 1958 rating decision, and a non-
compensable evaluation (zero percent) was assigned.  In an 
October 1988 rating decision, the RO granted a 10 percent 
disability evaluation based on manifestations of pain and x-
ray findings of degenerative changes.  The 10 percent 
evaluation for this disability has since remained in effect.  
 
 Currently, the veteran's service-connected residuals of a 
right wrist fracture are rated by analogy under 38 C.F.R. § 
4.71a, DCs 5099-5010.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1998).  This 
regulation allows the VA to rate an unlisted ailment under 
the criteria provided for "a closely related disease or 
injury" that is listed.  In deciding whether a listed 
disease or injury is "closely related" to the veteran's 
ailment, the VA may take into consideration three factors: 
(1) whether the "functions affected" by the ailments are 
analogous; (2) whether the "anatomical localization" of the 
ailments is analogous; and (3) whether the "symptomatology" 
of the ailments is analogous.  Lendenmann v. Principi, 3 Vet. 
App. 345, 350-51 (1992).
 
Diagnostic Code 5010 of the Schedule provides for the 
assignment of disability evaluations for arthritis due to 
trauma, substantiated by x-ray findings, to be rated under 
Diagnostic Code 5003, which in turn, provides that 
degenerative (hypertrophic or osteoarthritis) arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is non- compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003 (1998).  A 20 percent disability rating is 
warranted for x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  Id.  For the purpose of rating 
disability from arthritis, the wrist is considered a major 
joint; multiple involvments of the interphalangeal, 
metacarpal and carpal joints of the upper extremities are 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45 (1998).  

As the right wrist disability is rated according to 
limitation of motion, Diagnostic Code 5214 is also for 
consideration.  To warrant a 30 percent disability rating 
under DC 5214, the right wrist (major) must manifest 
favorable ankylosis of the wrist in 20 to 30 degrees of 
dorsiflexion.  The Board also notes that Diagnostic Code 5215 
provides for a 10 percent disability rating for limitation of 
motion of the wrist where dorsiflexion is less than 15 
degrees or palmar flexion is limited in line with the 
forearm.  38 C.F.R. § 4.71a (1998).  Further, the veteran is 
right hand dominant, therefore, the applicable rating would 
reflect the dominance or "major" as opposed to minor.  38 
C.F.R. § 4.69 (1998).
 
VA treatment records for the period between October 1992 to 
October 1998 reflect that the veteran received ongoing 
evaluation and treatment for his right wrist disability and 
other non service connected disabilities to include diabetes 
mellitus, polyneuropathy, and total knee replacements.  A 
September 1995 occupational therapy note reflects that gross 
grip strength of the right upper extremity was 47 pounds as 
compared with 75 pounds in the left upper extremity.  The 3-
point pinch was 10 as compared with 15-1/2 in the left upper 
extremity.  The 2-point pinch was 12 as compared with 10 in 
the left upper extremity.  The lateral pinch was 9 on the 
right as compared with 22 in the left upper extremity.  The 
examiner noted that the veteran had a previous crush injury 
of the right upper extremity - hand.  An April 1996 entry 
reflects prior broken hand and retired mail carrier.  

A January 1997 VA examination reflects that the veteran 
complained of diffuse pain in the dorsum of the wrist and in 
the right wrist palmar aspect.  He had diffuse weakness of 
his right hand and dropped things on a regular basis.  The 
veteran had carpal tunnel in the 1980's and still had 
problems gripping and holding items.  On examination, there 
was mild diffuse atrophy of the musculature, primarily the 
thenar space.  The web space between the thumb and the index 
finger had muscle weakness.  The lateral wrist and hand had 
some muscle atrophy.  There was some weakness of the index 
pinch.  The veteran was not able to hold a paper in between 
his thumb and his index finger.  He was not able to touch his 
thumb to his fifth metacarpophalangeal joint.  He missed by 
approximately an inch and a half.  The range of motion of the 
wrist revealed that the wrist was able to extend 25/70 
degrees and flex 15/80 degrees.  Radial deviation was 0/20 
degrees.  Ulnar deviation was 25/40 degrees.  The physical 
examination of the dorsum of the wrist revealed that there 
was diffuse swelling and bony hypertrophy in the dorsum of 
the wrist.  The palmar side of the wrist had a Z-shaped 
carpal canal incision.  A x-ray of the right wrist reflects 
degenerative joint disease of the radiocarpal and intercarpal 
joints.  The final diagnoses included status post right hand 
fracture with degenerative joint disease.  

In pertinent part, other VA outpatient treatment reports 
reflect that in May 1998, the veteran's motor strength was 
4+/5 throughout and that there was a lot of giving way, 
weakness secondary to joint pain, atrophy, and a positive 
Tinel's sign bilaterally.  An August 1998 entry reflects that 
the veteran complained of pain and paresthesias in the right 
hand and a positive tunnel sign in the right wrist.  The EMG 
reflected sensory and motor polyneuropathy.  

The December 1998 VA examination reflects that the two-volume 
claims file was reviewed prior to examination.  The veteran 
reported decreased range of motion in the right wrist with 
pain.  He medicated with aspirin and Tylenol #3.  The veteran 
reported that with increasing pain, there was a further 
decrease in range of motion.  The examination of the right 
wrist showed moderate tenderness without swelling or effusion 
or deformity.  Range of motion with pain and guarding: 
dorsiflexion was 50/70 degrees, palmar flexion was 40/80 
degrees, ulnar deviation was 40/45 degrees, and radial 
deviation was 10/20 degrees.  It was reported that the 
veteran had normal grip strength and dexterity in the right 
hand and normal sensation.  The diagnosis was status post 
right wrist fracture with degenerative joint disease.  The 
examiner added that "[w]ith respect to DeLuca factors, it 
[was] estimated that when the patient was having pain there 
was a 15 percent decrease in excursion, strength, speed, 
coordination, and endurance.  The December 1998 right wrist 
x-ray reflects degenerative change in the radiocarpal joint 
as well as the intercarpal joints of the radial side of the 
wrist with significant degenerative joint disease involving 
the junction of the scaphoid and trapezium/trapezoid and the 
lunate capitellum articulation.  The December 1998 wrist x-
ray was compared with a January 1997 wrist x-ray.  The 
radiologist concluded that the findings had progressed.

 A review of the record shows that the veteran's service 
connected disability has progressively worsened with 
increased limitation of motion.  The Board notes that on the 
most recent VA examination, there was range of motion with 
pain and guarding: dorsiflexion was 50/70 degrees, palmar 
flexion was 40/80 degrees, ulnar deviation was 40/45 degrees, 
and radial deviation was 10/20 degrees.  See 38 C.F.R. 
§ 4.71, Plate I (1998).  As a matter of fact, the examiner 
added that "[w]ith respect to the DeLuca factors, it [was] 
estimated that when the patient was having pain there was a 
15 percent decrease in excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (1998).  The Board has considered whether these factors 
including functional impairment and pain, as addressed under 
38 C.F.R. §§ 4.10, 4.40 and 4.45, would warrant a higher 
rating.  Spurgeon v. Brown, 10 Vet. App. 194 (1997); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  However, the residuals of 
the right wrist fracture (major) are not characterized by 
favorable ankylosis of the wrist in 20 to 30 degrees of 
dorsiflexion to warrant a 30 percent disability rating under 
Diagnostic Code 5214, nor are they reflective of x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations to warrant a 20 percent disability rating under 
Diagnostic Code 5003-5010.  Further, it is observed that the 
right wrist disability is not reflective of dorsiflexion less 
than 15 degrees or palmar flexion that is limited in line 
with the forearm to warrant a 10 percent disability 
evaluation under Diagnostic Code 5215.  Based on the above 
findings, it is apparent that the right wrist disability is 
appropriately rated as 10 percent disabling according to 
Diagnostic Codes 5003 and 5010 for degenerative arthritis 
established on x-ray findings, pain, and limitation of motion 
of a major joint.  
 
 The Board emphasizes that although the veteran has objective 
evidence of functional impairment due to pain, the veteran is 
already receiving the maximum disability rating available 
under Diagnostic Code 5003 and 5010.  Moreover, once a 
particular joint is evaluated at the maximum level in terms 
of limitation of motion, there can be no additional 
disability due to pain.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  
 
In the February 1999 supplemental statement of the case, the 
RO noted that consideration of 38 C.F.R. § 3.321 (1998) had 
been given, but the case was not considered so unusual as to 
warrant referral to the Director, Compensation and Pension, 
for a higher rating on an extraschedular basis.  In reviewing 
this case, the Board also must consider whether additional 
benefits are warranted under any of the provisions of Parts 3 
and 4.  As to the disability picture presented in this case, 
the Board cannot conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization for the service connected disability or 
marked interference with employment, as to prevent the use of 
the regular rating criteria.  The Board acknowledges the 
veteran's contentions that he has difficulty shaving and 
holding a cup.  However, these factors are not so exceptional 
as to preclude the use of the regular rating criteria.  Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that industrial 
capabilities are impaired).  In sum, the Schedule for Rating 
Disabilities is shown to provide a fair and adequate basis 
for rendering a decision in this case.  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

While the Board considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102,  4.3 (1998).  


ORDER

Entitlement to an increased disability rating for residuals 
of a right wrist fracture (major) in excess of 10 percent is 
denied



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 

